DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 01/21/2021 has been entered and considered. Upon entering, claims 2, 4, 8, 12, 17-18 and 20 and claims 3, 5-7, 16 and 19 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 patent granted on this application which has been approved on 01/12/2021.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 4, 8-15, 17-18 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A system, comprising: 
a first uninterruptible power supply (UPS) configured to selectively couple a load to a first power source and a second power source; 
a second UPS comprising a converter circuit configured to be coupled to the load in parallel with the first UPS and to selectively provide power to the load from a third power source and a fourth power source; and 
a control circuit configured to control the first UPS and the converter circuit to transfer power from the third power source to the first power source via a power transfer path including the converter circuit and the first UPS.”

Claim 12 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A system, comprising: 
a first UPS module configured to selectively couple a load to first power source and a second power source; 
a second UPS module configured to be coupled to the load in parallel with the first UPS module and to selectively provide power to the load from a third power source and a fourth power source; and 
a control circuit configured to control the first UPS module and the second UPS module to transfer power from the third power source to the first power source via a power transfer path including the second UPS module and the first UPS module.
Claims 13-15 and 17 depend on the independent claim 12.
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method of operating a system that includes a first UPS configured to selectively couple a load to first power source and a second power source and a second UPS comprising a converter circuit configured to be coupled to the load in parallel with the UPS and to selectively provide power to the load from a third power source and a fourth power source, the method comprising: 
controlling the first UPS and the converter circuit to transfer power from the third power source to the first power source via a power transfer path including the converter circuit and the first UPS.
Claims 20-21 depend on the independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TOAN T VU/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836